Citation Nr: 1628498	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from September 1989 to December 1991. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from an August 2011 rating action by the Regional Office (RO) in North Little Rock, Arkansas, which denied a claim for service connection for "an acquired psychiatric disorder (claimed as PTSD and panic attacks)."  

To avoid any prejudice to the Veteran, the Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In September 2015, the Veteran was afforded a video conference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's PTSD with anxiety and panic attacks is related to his service.


CONCLUSION OF LAW

PTSD with anxiety and panic attacks was incurred as a result of the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, due to his service.  In oral and written testimony, he has reported experiencing a number of stressors during his service in Southwest Asia during Desert Storm, during which time he served as a crewmember in an artillery unit.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 - 52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

The Veteran's personnel files show that his military occupation specialty was cannon crewmember, and that his awards include the Southwest Asia Service Medal with two bronze service stars, and the Kuwait Liberation Medal.  He served in Southwest Asia with an artillery unit between August 1990 and April 1991.  

The Veteran's service treatment records are not of record.  In a memorandum, dated in July 2011, the RO determined that they were unavailable.  

As for the post-service medical evidence, it includes VA progress notes, which show that the Veteran received treatment for psychiatric symptoms beginning in November 1999.  At that time, he was noted to have a nine-month history of anxiety attacks.  He was noted to be taking Sertraline, which was discontinued, and he was provided with Buspar.  Thereafter, his diagnoses included PTSD, anxiety disorder NOS (not otherwise specified), panic disorder, and ETOH (alcohol abuse) by history.  

In August 2011, the Veteran was afforded a VA PTSD examination.  The report notes that the Veteran had panic attacks on a weekly basis, or less often, and that he had a history of a panic disorder, and alcohol abuse.  

The examiner determined that the Veteran did not meet the criteria for PTSD.  There was no Axis I diagnosis.  

The Board finds that service connection for PTSD, with anxiety and panic attacks, is warranted.  The VA progress notes show that the Veteran has repeatedly been diagnosed with PTSD, with concurrent diagnoses of a panic disorder, and some characterizations that his panic disorder is "PTSD-related."  See e.g., June 2007 VA progress note.  In addition, a statement from a VA physician, N.H., M.D., at a VA outpatient clinic in Arkansas, dated in September 2015, shows that Dr. H indicates that the Veteran has been receiving treatment for PTSD with anxiety attacks since June 2012, and that he has a history of panic attacks beginning "soon after he came back from Iraq," but that he initially attributed his symptoms to a physical problem.  Dr. H states that during service, the Veteran had symptoms that included shortness of breath, and chest pains.  Dr. H concluded that the Veteran's PTSD and his anxiety and panic attacks "are directly related to his military experience in Desert Storm."  

The Board has considered that the Veteran's August 2011 VA PTSD examination did not result in a PTSD diagnosis, and that there was no Axis I diagnosis.  However, the lack of an Axis I diagnosis is difficult to reconcile with the noted history of a panic disorder, which is also demonstrated in the VA progress notes.  In addition, this report is almost five years old, and the subsequently-dated VA progress notes contain multiple diagnoses of PTSD with anxiety and panic attacks, and indicate that these conditions are related to his service.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for PTSD with anxiety and panic attacks is warranted.

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.







ORDER

Service connection for PTSD with anxiety and panic attacks is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


